Citation Nr: 1529844	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-03 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2006 to July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claims for entitlement to service connection for bilateral hearing loss. 

In a February 2014 rating decision, the RO granted service connection for right ear hearing loss and assigned a noncompensable evaluation effective July 18, 2011. Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the issue of entitlement to service connection for right ear hearing loss has been resolved and is not in appellate status.  The issue on appeal has been modified accordingly.


FINDING OF FACT

The Veteran has not been shown to have current left ear hearing loss to a degree that is considered disabling for VA service connection purposes.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran's electronic claims file contains an April 2012 VCAA Notice response indicating that he received notice about the evidence and information VA needed to support his claim for benefits.  A copy of the actual notification letter is not of record.  Nevertheless, a June 2013 notification letter sent to the Veteran informed him of the information/evidence he was expected to provide and stated what evidence VA was responsible for acquiring.  A Statement of the Case (SOC), issued in December 2013, included a description of what the evidence must show for service connection generally and for service connection for hearing loss in particular.  Although the initial unfavorable decision was issued prior to the issuance of the SOC and the June 2013 notice, the claim was subsequently readjudicated in a Supplemental Statement of the Case (SSOC) in February 2014, and thus the Veteran suffered no prejudice from the delay of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of  the case).  Further, although the Board acknowledges that specific notice regarding how VA assigns disability ratings and effective dates was not provided prior to the issuance of the February 2014 SSOC, the Board finds that remand to provide such notice is unnecessary, as the evidence of record does not demonstrate the presence of a current hearing loss disability for VA service connection purposes.  Remand on this basis, therefore, would only result in unnecessarily delay and additional burden on VA without a benefit flowing to the Veteran, and is found to be unnecessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board thus finds that the VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist the Veteran.  VA treatment records and service treatment records from the Veteran's period of service have been associated with the claims file.  Notes from a private audiogram were also provided by the Veteran and have been associated with the file.  The Veteran has not identified treatment records that remain outstanding relevant to his claim which he wants VA to acquire.  Additionally, the Veteran has been afforded the opportunity to present testimony before a member of the Board, although he did not elect to present evidence and argument at such a hearing.  Finally, the Veteran was provided with VA examination regarding the issue here on appeal.  The VA examiner conducted appropriate audiological testing and recorded the results of the pure tone audiometric and Maryland CNC speech discrimination tests in a manner sufficient for adjudication of the claim.  The Board therefore finds that the October 2012 VA examination provided was adequate and VA has met its duty to provide a medical examination per 38 C.F.R. § 3.159(c)(4).  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
  
The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is among the "chronic diseases" enumerated under section 3.309(a).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.


III.  Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for left ear hearing loss.  

Here, the competent medical evidence does not show that the Veteran has a left ear hearing loss disability in accordance with VA regulations.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and in the absence of proof of a present disability, there can be no valid claim.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  See 38 C.F.R. § 3.303.

The Veteran underwent VA audiological examination in October 2012.  Audiometric testing demonstrated pure tone thresholds for the left ear as follows: 10 decibels (dB) at 500 Hertz (Hz); 15 dB at 1000 Hz; 10 dB at 2000 Hz; 10 dB at 3000 Hz; 15 dB at 4000 Hz; 20 dB at 6000 Hz; and 45 dB at 8000 Hz.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear, using the Maryland CNC word discrimination test.

The Veteran submitted a private audiogram of pure tone testing conducted in December 2013.  The chart demonstrated pure tone thresholds for the left ear as follows:  5 dB at 500 Hz; 10 dB at 1000 Hz; 5 dB at 2000 Hz; 10 db at 3000 Hz; 20 dB at 4000 Hz; 30 dB at 6000 Hz; and 55 dB at 8000 Hz.  No speech discrimination testing was recorded, and there is no indicating that any was performed.

The competent evidence of record does not demonstrate an auditory threshold of 40 or more for any of the relevant frequencies (500 to 4000 Hz), auditory thresholds of 26 or greater for at least 3 of the relevant frequencies, or speech audiometry of less than 94 percent for the left ear.  Left ear hearing loss of a disabling level for VA service connection purposes has therefore not been shown.  Although the audiometric testing reports show an auditory threshold greater than 40 decibels at the 8000 Hertz frequency, that frequency is not used by VA, per the relevant regulations, to determine the presence of "disabled" hearing for service connection purposes.

The Board acknowledges the Veteran's competent statements regarding noise exposure during active military service, and notes that the Veteran's service treatment records contain hearing conservation data records indicating duties resulting in excessive noise exposure.  However, as the lack of left ear hearing loss which rises to a "disabling" level for VA service connection purposes is dispositive regarding the claim for service connection, further consideration of the additional elements required for a finding of entitlement to service connection is unnecessary at this time.  

The Veteran is competent to report his subjectively experienced difficulty hearing.  However, because hearing loss of a disabling level for VA service connection purposes is not a simple condition which can be diagnosed by a lay person, and instead requires the performance and interpretation of audiological testing necessary to establish a diagnosis of bilateral hearing loss consistent with VA regulations, the Veteran is not competent to provide such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board further notes that the specific statements made by the Veteran in the notice of disagreement and substantive appeal pertained to audiometric findings for the right ear, as opposed to the left.

For the foregoing reasons, the Board finds that the claim for service connection for left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for left ear hearing loss is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


